Title: From Benjamin Franklin to Cadwallader Colden, 28 February 1753
From: Franklin, Benjamin
To: Colden, Cadwallader


Dear Sir
Philada. Feb. 28. 1753
I return you herewith Professor Kanster’s Remarks. As far as I am able to judge, the Translation is just, and your Answer a good one. I am pleas’d with the Omission of that part of a Paragraph relating to the German and Pensilvanian Electricians, and have corrected the Copy as you direct. I have but one other Alteration to propose, which is, to omit some Part of the last Paragraph, and read the rest thus;—”After all, Mr. Colden must think himself obliged to the Professor, for exposing the Difficulties his Treatise lies under in the Opinion of others, as thereby an Opportunity is given of explaining his Doctrine more fully to their Satisfaction.” For it seems to me not so proper to make Acknowledgement for his Translating your Piece, as if it were a Favour, when he tells the World he did it by Command: And I apprehend it unnecessary, and that it may look like too great a Fondness for Complement, to draw one from him by Consequence; viz. That he did not think it a trifling Performance, or he would not have taken the Trouble, &c. since he himself freely says, that the many new, good and just Thoughts contain’d in it, made him willingly undertake the Task enjoin’d him. Besides that it is not clear he could have refus’d to obey the Command he received, whatever might have been his private Sentiments. The Ship I intended to forward these Papers by to Mr. Collinson, has stay’d much longer than I expected, and now I am told will not sail before the End of next Month, so that I may possibly receive your Directions concerning this propos’d Alteration before she sails.
I find I was not wrong in my Apprehensions that your Book would be incorrectly printed. I hope however, that the Errata will be in England time enough to be published with the Work; and I thank you for sending them to me. I have corrected the Book accordingly, and given it one Reading; but it is not a Piece to make sudden Remarks on, as one might of a Poem or other Performance on common Subjects. I must read and consider it yet more attentively; at present I can only tell you, that some Things in it please me exceedingly; some I do not yet clearly understand; and one or two Positions I think wrong; of all which you shall hear more fully in my next. On the whole it gives me great Satisfaction, when I consider it as a Work that will not only improve Philosophy, but do Honour to America.
I am sorry I have not, as you expect, anything new to communicate to you on the Subject of Electricity. My Time and Thoughts have of late been much engag’d in other Matters: And ever since I heard of your being furnish’d with an Apparatus, I have hoped rather to receive Information of new Discoveries from you, than expected to send you any. If your other philosophical Pursuits do not prevent your Application to the Experiments you propos’d to make on various Salts, &c. I shall still hope it. Your Skill and Expertness in Mathematical Computations, will afford you an Advantage in these Disquisitions, that I lament the want of, who am like a Man searching for something in a dark Room, where I can only grope and guess; while you proceed with a Candle in your Hand.
We are preparing here to make accurate Observations on the approaching Transit of Mercury over the Sun. You will oblige us much by sending the Account you have received from Lord Macclesfield of his great mural Quadrant. I congratulate you on your Discovery of a new Motion in the Earth’s Axis: You will, I see, render your Name immortal.
I believe I have not before told you, that I have procur’d a Subscription here of £1500 to fit out a Vessel in Search of a NWest Passage: she sails in a few Days, and is called the Argo, commanded by Mr. Swaine, who was in the last Expedition in the California, Author of a Journal of that Voyage in two Volumes. We think the Attempt laudable, whatever may be the Success: if he fails, Magnis tamen excidit ausis.
With great Esteem, I am, Dear Sir, Your most humble Servant
B Franklin
 Addressed: To  The honble. Cadwalader Colden Esqr  Coldengham  Free  B Franklin
